ORDER
The Disciplinary Review Board having filed its decision with the Court on May 24,1995, recommending that as reciprocal discipline for his disbarment in New York, BENJAMIN GEDAL SPRECHER of FLUSHING, NEW YORK, who was admitted to the bar of this State in 1978, and who was thereafter temporarily suspended from practice by Order of this Court dated May 16, 1994, and who remains suspended at this time, be disbarred;
And the disbarment of respondent in New York having been based on his convictions of conspiracy to defraud the United States, conspiracy to commit securities fraud, obstruction of proceedings, perjury, and obstruction of justice;
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
*433And good cause appearing;
It is ORDERED BENJAMIN GEDAL SPRECHER be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that BENJAMIN GEDAL SPRECHER be and
hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BENJAMIN GEDAL SPRECHER, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that BENJAMIN GEDAL SPRECHER comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that BENJAMIN GEDAL SPRECHER reimburse the Disciplinary Oversight Committee for appropriate administrative costs.